DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-21 in the reply filed on 04/05/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.
The restriction has been made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the claim recites “further comprising a color film…” and is dependent on Claim 20. However, Claim 20 already recites “a color film.” Therefore, it is an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korechika et al. (US 2008/0206495).
Regarding Claim 1, Korechika teaches a decorative element (Abstract) comprising a pattern layer having a plurality of convex portions that have an asymmetric-structured ross section (Fig. 7,15) and an inorganic material layer formed on top of the convex portion, (Item 25; Paragraph 0055).
Regarding Claims 2-3, Korechika teaches the cross-section has different inclined angles. (Fig. 7, 15).
Regarding Claim 4, Korechika teaches the surface having the convex portion comprises two or more convex portions (Fig. 7, 15).
Regarding Claim 5, Korechika teaches the border of the cross section are a straight-line. (Fig. 7, 15).
Regarding Claim 6, 
Regarding Claim 9-10, Korechika teaches the pattern layer has a flat portion on an opposite side of the surface forming the convex portion (Fig. 15, Item 11) and the flat portions is formed on a substrate layer. (Fig. 15, Item 18). 
Regarding Claim 14, Korechika teaches the inorganic material layer is a single layer of aluminum (Paragraph 0042, 0055). 
Regarding Claim 15, Korechika teaches the surface of the pattern layer comprises a second convex portion having a smaller height compared to the convex portion between adjacent convex portions. (Fig. 15).
Regarding Claim 17 and 18, Korechika teaches the surface of the pattern layer has a shape in which a tip portion of the convex portion further comprises a concave portion having a smaller height compared to the convex portion, and the concave portion has a shape comprising two inclined surface having different inclined angles. (Fig. 15)
Regarding Claim 19, Korechika teaches the inorganic layer comprise a light reflective layer on the pattern layer. (Paragraph 0042). 
Regarding Claim 20, Korechika teaches a color film can be provided between the pattern layer and inorganic material layer. (Paragraph 0092). 

Claims 1-6, 9, 10, 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (US 2005/0024754).
Regarding Claim 1, Epstein teaches a decorative element for an LCD (Abstract; Paragraph 0006) comprising a pattern layer comprising a surface having a plurality of convex 
Regarding Claims 2-3, Epstein teaches convex shape and cross-section has two different inclined angles. (Fig 1b, Item 33).
Regarding Claim 4, Epstein teaches convex portion has to or more convex shapes. (Fig. 32, Fig. 1). 
Regarding Claim 5, Epstein teaches the borders of the cross-section are a straight-line. (Fig. 1b).
Regarding Claim 6, Epstein teaches the convex portion comprises a first and second inclined surface having different inclined angles. (Fig. 1b).
Regarding Claim 9-10, Epstein teaches a flat portion on the opposite side surface of the surface forming the convex portion (Fig. 1b; Paragraph 0072) and the flat portion is formed on a substrate layer. (Fig. 1b).
Regarding Claim 12, Epstein teaches the pattern layer can be formed through an UV curable resin. (Paragraph 0080, 0090). 
Regarding Claim 13, Epstein teaches an absorbing/color dye added inside or on the pattern layer. (Paragraph 0089).  
Regarding Claim 14, Epstein teaches the inorganic single layer can be silver, chromium, gold, and titanium. (Paragraph 0107, 0082) 
Regarding Claim 15, 
Regarding Claim 19, Epstein teaches the inorganic material layer is a light reflective layer on the pattern layer. (Paragraph 0107). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Korechika et al.
Regarding Claims 7-8, Korechika teaches the difference between the angle of one can be 40 degrees and the second angle can range from 0 to 90 degrees. This allows the angle of difference to be 140 to 50 degrees, which overlaps the claimed range of 80 to 100 degrees and 30 to 70 degrees. 

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al.
Regarding Claim 11, 
Regarding Claim 16, Epstein teaches the heights of the convex portions can be different. (Paragraph 0117. Epstein teaches the height (amplitude) can range from 0.1 to 10 microns. (Paragraph 0136). This creates a range for the height of the second convex portion to the   height of the convex portion to overlap the claimed range 1/5 to 1/4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/465,103 (reference application). 
Regarding Claim 1, copending does not teach asymmetric-structure cross-section. However, having different inclined angles creates an asymmetric-structure cross section for the pattern layer. Therefore, copending Claim 1 of patently indistinct from instant Claim 1. 
Regarding Claims 2-10 and 12-18, the remaining copending Claims teach the instant Claims as having different inclined angles creates an asymmetric-structure cross section for the pattern layer
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781